Citation Nr: 0206918	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  97-11 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, 
South Carolina


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had active military service from June 1979 to 
August 1982.

This appeal arises from an October 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, which denied entitlement to a 
TDIU.  The matter was initially remanded by the Board in 
September 1998 for the purpose of obtaining additional 
medical evidence, and the Board at that time denied a claim 
for an evaluation in excess of 60 percent for service-
connected asthma.  In February 2000, the Board again remanded 
the mater because the earlier Board Remand requests had not 
been completed.  The case has been returned to the Board and 
is ready for further review.

The February 2000 Board Remand recognized that the veteran 
had raised additional issues during the course of this 
appeal, including the propriety of two initial evaluations 
for service-connected chronic sinusitis with allergic 
rhinitis, rated as 10 percent disabling, and eczema with 
history of urticaria, rated as noncompensably disabling.  As 
requested by the Board, the veteran was afforded a statement 
of the case (SOC) as to these additional matters, notice of 
which was issued on May 12, 2000.  However, the veteran 
failed to complete an appeal, and the Board is without 
jurisdiction as to these two matters.

An April 2001 rating decision denied an increased rating for 
the veteran's service-connected asthma.  This issue is not in 
appellate status, as no notice of disagreement has been 
received to initiate an appeal.

The veteran's representative submitted a VA Form 646 
(Statement of Accredited Representative in Appealed Case) in 
April 2002.  In this statement, the representative argued 
that the veteran was entitled to the assignment of a TDIU and 
also essentially expressed the veteran's dissatisfaction with 
the evaluations of his service-connected disabilities.  While 
the statement does not express disagreement with the April 
2001 rating decision's denial of an increased evaluation for 
the veteran's asthma, the Board finds that the veteran does 
desire to reopen claims of increased ratings for his service-
connected disabilities.  As such, these matters are referred 
to the RO for appropriate action.

It is also noted that in May 1995 the veteran postponed his 
prior personal hearing request, advising that he would ask 
for his hearing to be rescheduled at a later date, depending 
on action taken at the RO.  The veteran has not done so, 
despite ample time and opportunity to do so.  Accordingly, no 
further action is indicated.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are: asthma, 
currently rated as 60 percent disabling; chronic sinusitis 
with allergic rhinitis, currently rated as 10 percent 
disabling; and eczema, with history of urticaria, currently 
rated as noncompensably disabling.

2.  The veteran's service-connected disabilities are not of 
sufficient severity as to preclude him from engaging in all 
types of substantially gainful employment consistent with his 
education and occupational background.  


CONCLUSION OF LAW

The criteria for the assignment of a TDIU are not met.  38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106- 475, 114 Stat. 2096 (2000), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The Board finds that the requirements of the Veterans Claims 
Assistance Act of 2000 and implementing regulations have been 
met with regard to the issue on appeal.  The Board finds that 
VA has taken the appropriate actions in its duty to afford 
the veteran the sort of VA examinations requested in the 
Board's September 1998 and February 2000 Remands.  The 
veteran has been afforded VA respiratory, skin, and sinus 
examinations, and has undergone repeated pulmonary function 
testing.  Further, the claims file contains an opinion from a 
VA examiner discussing the impact of the veteran's service-
connected disabilities on his employability.

In the rating decision, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish the 
benefit sought on appeal.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all records 
or other evidence which might be relevant to the veteran's 
claim.  In this regard, the Board notes that the veteran's 
Vocational Rehabilitation file has been associated with the 
claims folder (although the most recent entry is dated in 
January 1994).  The veteran has not identified any additional 
VA or private treatment records or other evidence which has 
not been obtained.  As such, the Board finds that no further 
notice to the veteran or assistance in acquiring additional 
evidence is required by the new statute and regulations.

The veteran contends that he is entitled to a TDIU due to his 
three allergy-related service-connected disabilities.  
Specifically, he asserts that working in the produce section 
of a supermarket aggravated his asthma and skin conditions so 
severely as to force him to have to permanently leave such 
employment.  Elsewhere in the record, he has reported that 
his service-connected asthma, sinusitis, with allergic 
rhinitis, and history of eczema with urticaria, has prevented 
him from working as an auto mechanic.  His representative 
supplements this argument pointing out that the law requires 
only that the veteran's service-connected disabilities 
substantially interfere with his ability to engage in or 
maintain gainful employment.

The law provides that a TDIU may be assigned when the 
schedular rating is less than total, when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided, that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If the schedular 
rating is less than 100 percent, the issue of unemployability 
must be determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment 
shall not be considered substantially gainful employment.  38 
C.F.R. § 4.16(a).  Factors to be considered are the veteran's 
education, employment history and vocational attainment.  
Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The record discloses that service connection is in effect for 
asthma, rated as 60 percent disabling; chronic sinusitis with 
allergic rhinitis, rated as 10 percent disabling; and eczema, 
with history of urticaria, rated as noncompensably disabling.  
The combined disability rating is 60 percent.  In light of 
the foregoing, the veteran satisfies the minimum percentage 
requirements for individual unemployability under 38 C.F.R. § 
4.16(a), as he has one disability ratable at 60 percent or 
more, and the issue becomes whether he is unemployable due to 
service-connected disabilities.

In his May 1994 claim for TDIU, the veteran indicated that he 
was a high school graduate with one year of college education 
in 1975 and 1976.  In 1970 and 1980, the veteran obtained 
"auto training" (identified as auto mechanic training 
elsewhere in the record), as well as telescopic scope 
calibration training in 1980 and in 1982.  The veteran most 
recently worked at a large grocery chain in the produce 
department, initially a full-time position, but only a part-
time position from August 1992 to October 1995, when he 
terminated his employment reportedly due to allergy symptoms.  
He also worked as a security guard from 1985 to 1990, and 
from 1990 to 1991.

VA treatment records dated from 1992 to 1999 show occasional 
treatment for asthma, seasonal allergies, and sinus 
congestion.  The veteran was hospitalized in January 1994 for 
severe respiratory distress but was found to be much-improved 
by December 1994.

On VA examination in May 1998, the examiner noted the 
veteran's report that his reactive airways disease was 
aggravated by working in the produce section of a local 
supermarket.  However, it was felt that the veteran was 
employable, but not in an environment which would activate 
his significant reactive airway disease.

On VA examination in June 1999 the veteran reported that he 
had two to three asthma spells per week.  The veteran also 
reported that he has had to give up a job as an automobile 
mechanic due to his allergies.  The diagnosis was asthma, 
probably allergic in etiology, and intermittent sinusitis, 
exacerbated by allergy, and allergic rhinitis.

In conjunction with the above, the veteran was afforded a 
private dermatologic consultation examination.  It was noted 
that the veteran gave a history of urticaria since 1980, and 
related that the wheals occur any particular time of day on 
all parts of the body.  The veteran also gave a history of 
being tested in 1982 and found to be allergic to a number of 
foods, including shellfish and strawberries, as well as dust 
mites, pecans, and several trees.  The veteran also indicated 
that he was on a desensitization program for the past three 
to four years which seemed to have helped relieve some of his 
asthma symptoms.  He also reported that he had to stop 
working with produce at Winn Dixie due to a rash on his arms 
and hands, with wheals.  Examination revealed no lesions or 
wheals.  The diagnosis was chronic urticaria, "by history."

In September 1999, the veteran was seen at VA for a follow-up 
visit.  On examination, the chest was clear, and there were 
no lesions.  The assessment was asthma, stable, and allergic 
rhinitis, stable.

On VA respiratory examination in June 2000, the veteran 
reported daily asthma attacks, symptoms which are exacerbated 
by pollutants, and a history of intermittent bronchitis.  The 
lungs were clear in the thoracic area bilaterally, with 
expiratory wheezes.  On VA sinus examination, a CAT scan was 
obtained, which showed some mucosal thickening, particularly 
in the maxillary sinuses, but also some in the ethmoids.  The 
examiner indicated that these sinuses were, generally 
speaking, "clear," other than the mucous retention cyst in 
the left maxillary antrum.  The impression was history and 
confirmed present of chronic allergic rhinosinusitis, with no 
evidence of acute infection at this time.  The examiner 
speculated that the allergic rhinosinusitis appeared to be 
"mild" and in the absence of surgery, the veteran is 
probably functioning well with the current treatment of 
cortisone nose spray and Dimetapp.  

At that time, a pulmonary function test was obtained.  The 
examiner expressed the medical opinion that these findings 
are most consistent with a "mild" partially bronchospastic 
obstructive ventilatory defect, and that the normal DL/VA 
findings suggest the absence of severe destructive emphysema.  

In a July 2000 addendum to the above, it was opined that the 
only possible effect on the veteran's ability to work would 
be that in an extremely dusty area he might need to wear a 
filter mask.  The medical opinion was that there was 
"absolutely no reason the veteran's allergic problem should 
prevent him from a full-range of employment," including 
sedentary and heavy work.  In an August 2000 second addendum, 
the examiner clarified that it would be difficult for anyone 
to find employment which did not include some exposure to 
allergens.

The veteran was afforded a VA general medical examination in 
January 2001.  Examination noted no skin abnormality, but a 
bronchospastic ventilatory defect (improved after 
bronchodilators) was noted.  The diagnoses were sinusitis, 
allergic rhinitis, urticaria, and bronchial asthma.

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim that the 
veteran's service-connected disabilities preclude all forms 
of substantially gainful employment consistent with his 
education and employment experience.  The Board notes at the 
onset that there is no evidence of record suggesting that the 
veteran's education and occupational experience is so 
narrowly limited as to preclude him from any occupation other 
than working in the produce section of a supermarket or 
grocery store.  Further, a VA physician has stated that there 
was "absolutely no reason the veteran's allergic problem 
should prevent him from a full-range of employment," and 
went on to state that it would be difficult for anyone to 
find employment which did not include some exposure to 
allergens.

As for the recent medical findings of record, the evidence 
reveals that the veteran's asthma is stable and his 
rhinosinusitis is mild; a related skin disorder has not been 
shown.  Moreover, these disorders require little if any 
ongoing treatment, other than to maintain use of inhalers and 
medications.

In sum, the medical evidence does not demonstrate that the 
veteran's service-connected disabilities prevent all 
substantially gainful employment for which he is qualified by 
reason of his education and work experience.  In fact, 
opinions from VA physicians have indicated that the veteran 
is essentially capable of substantial and gainful employment, 
and there is no medical opinion to the contrary in the claims 
file.  For these reasons, the Board finds that the veteran 
does not meet the criteria for a TDIU.  As the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not applicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 54-56 (1990).


ORDER

A total disability rating based on individual unemployablity 
is denied.




		
	DAVID S. NELSON
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

